UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 99-1094



JEROME SILO,

                                                  Plaintiff - Appellant,

          versus


SECRETARY,   DEPARTMENT   OF    HEALTH   AND   HUMAN
SERVICES,

                                                   Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
94-1695-S)


Submitted:     August 5, 1999                  Decided:   August 10, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jerome Silo, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jerome Silo appeals the district court’s order denying his

motion for reconsideration of the dismissal of his suit against the

Social Security Administration.       We have reviewed the record and

the district court’s opinion and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court.     See Silo

v. Secretary, Dep’t of Health & Human Servs., No. CA-94-1695-S (D.

Md. Dec. 16, 1998).*   We deny Silo’s motion for appointment of

counsel and dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                             AFFIRMED




     *
       Although the district court’s records show that the district
court’s order was marked as “filed” on December 15, 1998, the
district court’s records show that it was entered on the docket
sheet on December 16, 1998. Pursuant to Rules 58 and 79(a) of the
Federal Rules of Civil Procedure, it is the date that the order was
entered on the docket sheet that we take as the effective date of
the district court’s decision.     See Wilson v. Murray, 806 F.2d
1232, 1234-35 (4th Cir. 1986) (1994).


                                  2